DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/27/2021 has been entered. 

Response to Arguments
Applicant's arguments filed 01/27/2021 have been fully considered but they are not persuasive. Applicant argues that Stern does not disclose modes having a binary ON/OFF output.  The Examiner disagrees.  Giving the claims a broadest reasonable interpretation, Choiniere teaches wherein the controller is operatively connected to the imaging device and includes machine readable instructions that cause an imaging sensor of the imaging device to operate in a binary ON/OFF output first mode sensitive to short duration laser pulses for laser pulse detection, and to operate in a second mode for imaging scenic information for targeting context, wherein the imaging sensor .

Claim Rejections - 35 USC § 103 (AIA )
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3-6 10, 11, 13-16 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Choiniere (U.S 2017/0219693) in view of Thomas (U.S. 4,155,096) and further in view of Stern (U.S. 2012/0051383).

a laser for illuminating a target with a laser spot in a predetermined wavelength (see Fig. 1, 105);
an imaging device connected to the laser for viewing the target, wherein the imaging device has a field of view with an optical center and is sensitive in the predetermined wavelength (see Fig. 1, 135);
a display operatively connected to the imaging device for displaying an image of the target (see Fig. 2, 280; Fig. 10, 1090; par. 0014, 0066); 
a controller operatively connecting the imaging device to the display (see Fig. 2, 260; Fig. 10, 1050; par. 0066), wherein the controller includes machine readable instructions that cause the controller to: find the laser spot in the field of view of the imaging device (see par. 0012); and 
wherein the controller is operatively connected to the imaging device and includes machine readable instructions that cause an imaging sensor of the imaging device to operate in a binary ON/OFF output first mode sensitive to short duration laser pulses for laser pulse detection, and to operate in a second mode for imaging scenic information for targeting context, wherein the imaging sensor operates with a higher dynamic range and lower frequency in the second mode than in the first mode (see Fig. 3; par. 0012, 0013, 0066, 0067, 0084, 0104, teaches synchronizing an integration time of an exposure window of a first camera focal plane to an arrival of at least a single laser pulse (ON/OFF) reflected from an object, and teaches detecting a reflected at least one laser pulse (binary ON/OFF output first mode) as a signal by the 
Choiniere does not specifically teach determine an offset vector between the laser spot in the field of view and the optical center; and correct for boresight misalignment of the laser and imaging device in the image on the display using the offset vector; and the imaging sensor is a single focal plane array sensor that operates in both the first mode and in the second mode.
Thomas teaches determine an offset vector between the laser spot in the field of view and the optical center; and correct for boresight misalignment of the laser and 
Choiniere and Thomas do not specifically teach the imaging sensor is a single focal plane array sensor that operates in both the first mode and in the second mode.
Stern teaches the imaging sensor is a single focal plane array sensor that operates in both the first mode and in the second mode (see par. 0004, 0005, teaches active (collecting images illuminated by short laser pulses) and passive (collecting images of a scene) modes for imaging focal plane array; see also e.g., Williams (U.S. 2016/0054434) par. 0004, teaches apparatus which allows for switching between different detection modes including detection of a thermal scene imagery and detection of a short laser pulse in a commonly shared readout path).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system as taught by Choiniere with the limitations as taught by Thomas and Stern to provide for the adjusting of a camera so as to boresight its operating field of view with the output from a laser source (see col. 12, lines 39-41) and to provide for imaging focal plane array having high resolution, as well as passive and active imaging capability (see Stern par. 0015).

Regarding claim 3, Choiniere teaches the machine readable instructions cause the controller to find the laser spot using the sensor in the first mode (see par. 0006, 0010, 0012, teaches using a detected reflected at least one laser pulse in an image to corresponding locations in other acquired images, and providing an indication of the laser spot location in imagery of the object in a scene).

Regarding claims 4, 15, Thomas teaches correcting for boresight misalignment includes offsetting the image displayed in the display (see Figs. 4A, 4B; col. 6, lines 1-22; see also Wirth (U.S. 2006/0024061) par. 0199, teaches mechanically adjusting misalignment).   Motivation for this combination has been stated in claim 1.

Regarding claims 5, 16, Choiniere teaches offsetting the image displayed in the display includes at least one of cropping and/or scaling an image of the field of view of the imaging device to center the laser spot in the image displayed on the display (see par. 0061, 0066).

Regarding claims 6, 18, Choiniere teaches the laser spot is not visible in the image displayed on the display (see par.  0004, 0005, 0052).

Regarding claim 10, Choiniere teaches the laser includes a pulse generator configured to illuminate the target with laser pulses, and wherein the imaging device includes an imaging sensor operatively connected to the controller for validating the laser by laser pulse detection based on pulse duration and pulse repetition rate (see par. 0003, 0006, 0007, 0010, 0012).

Regarding claim 11, Choiniere teaches the imaging device includes a first imaging sensor for imaging the laser spot in a first channel and a second imaging sensor for imaging the target in a second channel, wherein the first imaging sensor is 

Regarding claim 13, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Motivation for this combination has been stated in claim 1.  

Regarding claim 14, this claim contains the limitations of claim 1 and is analyzed as previously discussed with respect to this claim.  Motivation for this combination has been stated in claim 1.  

Claims 7-9 and 17 are rejected under 35 U.S.C. 103(a) as being unpatentable over Choiniere (U.S 2017/0219693) in view of Thomas (U.S. 4,155,096) and further in view of Stern (U.S. 2012/0051383) and Maryfield (U.S. 9,778,104).
Regarding claims 7, 17, Choiniere, Stern and Thomas do not specifically teach correcting for boresight misalignment includes placing a cross-hair over the laser spot in the image displayed on the display.
Mayfield teaches correcting for boresight misalignment includes placing a cross-hair over the laser spot in the image displayed on the display (see col. 8, lines 23-30, 48-61).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system as taught by Choiniere with the 

Regarding claim 8, Choiniere teaches the laser spot is not visible in the image displayed on the display (see par.  0004, 0005, 0052).

Regarding claim 9, Choiniere teaches the laser illuminates the target with a SWIR, and wherein the imaging device includes a SWIR imaging sensor operatively connected to the controller for imaging the laser spot and determining the offset vector (see Abstract; par. 0012).  Maryfield teaches wavelength including 1550nm (see col. 14, lines 64-66).  Motivation for this combination has been state in claim 7.

Claim 12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Choiniere (U.S 2017/0219693) in view of Thomas (U.S. 4,155,096) and further in view of Stern (U.S. 2012/0051383) and Stettner (U.S. 2013/0128257).
Regarding claim 12, Choiniere, Stern and Thomas do not specifically teach wherein the second imaging sensor is optically coupled with an interchangeable optic.
Stettner teaches wherein the second imaging sensor is optically coupled with an interchangeable optic (see par. 0025).
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the system as taught by Choiniere with the limitations as taught by Thomas and Stern and Stettner to provide for interchangeable .

Conclusion
The examiner has pointed out particular references contained in the prior arts of record in the body of this action for the convenience of the applicant.  Although the specified citations are representative of the teachings in the prior art and are applied to the specific limitations within the individual claims, other passages and figures may apply to the claims as well.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FREDERICK D BAILEY whose telephone number is (571)270-3686.  The examiner can normally be reached on Monday through Thursday from 7:30am to 2:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Joseph Ustaris, can be reached on (571) 272-7383  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/FREDERICK D BAILEY/Primary Examiner, Art Unit 2483